Citation Nr: 1520039	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  06-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected right leg varicose veins.

2.  Entitlement to service connection for left leg varicose veins, to include as secondary to his service-connected right leg varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to May 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was previously before the Board in March 2014 when it was remanded for additional development.  It has now returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for left leg varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

While he may experience persistent edema, the Veteran's right leg varicose veins has not resulted in stasis pigmentation or eczema and persistent ulcerations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for right leg varicose veins have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7120 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in August 2005 of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The Veteran was also notified of the evidence needed for an increased evaluation.  Recognition is given to the fact that complete VCAA notice was not provided until after the initial unfavorable rating decision.  However, the Federal Circuit Court and Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC). As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was notified of how VA determines disability ratings and effective dates in an April 2006 SOC and the claim was readjudicated in a July 2006 SSOC.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  The RO associated the Veteran's service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  No outstanding evidence has been identified that has not otherwise been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  A VA examination was conducted in May 2014.  The examination and opinions are considered adequate to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided an opportunity to testify at a Board hearing in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  The hearing discussion ultimately led the undersigned to remand the claims for additional development.

In the March 2014 remand, the Board directed the RO to obtain updated treatment records and provide the Veteran with examination(s) regarding his varicose veins.  As to the issue decided herein, the remand development was satisfactorily accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  The Veteran was asked to provide a release to obtain private treatment records.  To date he has not responded.  An attempt to obtain the required medical release is documented in the Veteran's claims file.  Additionally, the VA examination was afforded the Veteran in May 2014.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

III. Increased Rating for Right Leg Varicose Veins

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected right leg varicose veins are currently rated 40 percent disabling under Diagnostic Code 7120.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2014).  

 Under Diagnostic Code 7120, a 40 percent disability rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent disability rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent disability rating is assigned for massive board-like edema with constant pain at rest.

The Veteran's treatment records show that he was issued compression stockings.  During treatment in October 2009, the examiner noted that the Veteran's varicose veins were "asymptomatic."  Then, in April 2012, the varicose veins were present and he had pitting edema in his legs.  The Veteran reported not wearing his stockings because "if he shows how puffy his legs get, then he thinks his pension will be increased."  The nurse notified the Veteran that the edema was related to his congestive heart failure rather than his varicose veins and that he needed to wear his stockings.  During the VA examination in May 2014, the Veteran reported persistent edema and constant pain at rest.  However, he also noted that his symptoms were relieved by elevation of the extremities and compression hosiery.  There were no findings related to of stasis pigmentation, eczema, or persistent ulceration.

Based on the evidence above, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected right leg varicose veins is not warranted.  There is no evidence of stasis pigmentation, eczema, or persistent ulceration.  Further, while persistent edema and constant pain are shown, these symptoms were noted to be relieved by elevation and compression stockings.   

In rating the Veteran's right leg varicose veins, the Board has considered the Veteran's statements that they are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of his varicose veins because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's circulatory disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.

In sum, after a careful review of the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's right leg varicose veins.

Consideration has also been given as to whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms of the Veteran's right leg varicose veins (persistent edema) were applied to the applicable rating criteria, which describe the severity and symptomatology of his disorder, primarily his pain and swelling.  Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board is cognizant of the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor his representative have argued, and the evidence of record does not suggest, that his service-connected varicose veins have resulted in an inability to secure or follow a substantially gainful occupation.  While the May 2014 VA examiner noted that the varicose veins prevent him from walking more than 5 feet with a walker, stand more than 2 minutes at a time, or climb more than 1 step at a time, there is no indication, and he has not argued, that he could not perform sedentary employment.  Accordingly, the Board concludes that a claim for entitlement to a total disability rating based on individual unemployability has not been raised by the Veteran or the record.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for service-connected right leg varicose veins is denied. 


REMAND

In March 2014, the Veteran's claim was remanded for additional development.  

An opinion was provided in November 2014, which essentially determined that it was less likely as not that the Veteran's left leg varicose veins was related to his active service or his service connected right leg varicose veins. No rationale was provided for this negative opinion. The examiner only noted that the varicose veins occurred post-service and identified the risk factors for developing varicose veins.  Moreover, contrary to the remand instructions, the examiner did not comment on the November 2005 statement from Dr. B.F. that the Veteran's left leg varicose veins were related to his right leg varicose veins and that they are both service connected.  As the requested development has not been completed, further action to ensure compliance with the remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).   An addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall obtain an addendum opinion from the May 2014 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should review any newly obtained evidence and state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left leg varicose veins:

(i) were incurred during, were aggravated by, or are otherwise related to the Veteran's service, 
(ii) are caused by his service-connected right leg varicose veins, or
(iii) are aggravated by his service-connected right leg varicose veins.  

The examiner must specifically address the November 2005 statement from Dr. B.F. finding the left leg varicose veins related to the right leg varicose veins and to service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completing the above actions, the Veteran's claim of entitlement to service connection for left leg varicose veins should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


